Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,5,9,12,13,15,17,19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20190310358).
	Regarding claim 1, Lee teaches:
A method comprising: via multiple sets of transmit antennas included with transceiver circuitry and respectively corresponding to a plurality of different modes (a transmission signal is transmitted from two transmission antennas at the same time, a reflection signal reflected by the object is received and processed, so that can acquire the horizontal information and vertical information of a target object both in the mid/long range detection mode and the short range detection mode(0015))
using at least one transmit antenna from each of a plurality of the multiple sets to transmit continuous-wave energy in one or more of the plurality of different modes (a transmission signal is transmitted from two transmission antennas at the same time, a reflection signal reflected by the object is received and processed, so that can acquire the horizontal information and vertical information of a target object both in the mid/long range detection mode and the short range detection mode(0015))
via multiple receive antennas included with the transceiver circuitry, receiving reflections of the continuous-wave energy (reflection signal reflected by the object is received and processed(0015))
and signal processing circuitry responding to the received reflections of the continuous-wave energy by assessing differences in antenna gain and/or phase due to transmit antenna position associated with the received reflections (A signal processor DSP can measure the distance from the object and the relative speed of the object by measuring a phase change, a magnitude change, a frequency difference etc(0043))
to mitigate or resolve at least one spatial ambiguity in at least one direction of arrival dimension associated with the received reflections (In this manner, the signals received from the second receiving antenna RX1 and the third receiving antenna RX2 are synthesized to be used as one channel signal, and the horizontal distance between the second receiving antenna RX1 and the third receiving antenna RX2 is set to a half (0.5λ) of the wavelength of the transmission signal, so that the angle ambiguity due to the grating lobe may be eliminated (0094))
Regarding claim 20, Lee teaches:
An apparatus comprising: transceiver circuitry, including multiple sets of transmit antennas and including multiple receive antennas to receive reflections of continuous-wave energy to use the multiple sets of transmit antennas as corresponding respectively to a plurality of different modes (a transmission signal is transmitted from two transmission antennas at the same time, a reflection signal reflected by the object is received and processed, so that can acquire the horizontal information and vertical information of a target object both in the mid/long range detection mode and the short range detection mode(0015))
and to use at least one transmit antenna from each of a plurality of the multiple sets to transmit the continuous-wave energy in one or more of the plurality of different modes (a transmission signal is transmitted from two transmission antennas at the same time, a reflection signal reflected by the object is received and processed, so that can acquire the horizontal information and vertical information of a target object both in the mid/long range detection mode and the short range detection mode(0015))
signal processing circuitry to respond to the received reflections of the continuous-wave energy, to assess differences in antenna gain and/or phase due to antenna position associated with the received reflections and, in response (A signal processor DSP can measure the distance from the object and the relative speed of the object by measuring a phase change, a magnitude change, a frequency difference etc(0043))
to mitigate or resolve at least one spatial ambiguity in at least one direction of arrival dimension associated with the received reflections (In this manner, the signals received from the second receiving antenna RX1 and the third receiving antenna RX2 are synthesized to be used as one channel signal, and the horizontal distance between the second receiving antenna RX1 and the third receiving antenna RX2 is set to a half (0.5λ) of the wavelength of the transmission signal, so that the angle ambiguity due to the grating lobe may be eliminated (0094))
Regarding claim 2, Lee teaches:
wherein the signal processing circuitry responds to the received reflections by using each of a plurality of the multiple receive antennas to assess the differences in antenna gain and phase due to transmit antenna position (A signal processor DSP can measure the distance from the object and the relative speed of the object by measuring a phase change, a magnitude change, a frequency difference etc(0043))
wherein using at least one transmit antenna from each of at least a plurality of the multiple sets includes using at least one transmit antenna from each respective one of the plurality of the multiple sets (For this background, an object of the present disclosure is to provide a radar apparatus of which the performance can be maximized up to not only mid/long-range performance, but short-range performance by efficiently arranging a plurality of transmission antennas and a plurality of receiving antennas (0013))
Regarding claim 4, Lee teaches wherein the antennas in a first set of the multiple sets are arranged with spacings between the antennas to facilitate resolving said at least one spatial ambiguity (In addition, the interval between the two, four or six array antennas constituting each of the three transmission antennas may also be arranged to be spaced by a half (0.5λ) of the wavelength of the transmission signal (0093)).
Regarding claim 5, Lee teaches:
wherein for each of the multiple sets of transmit antennas, a different set of spacings between transmit antennas is used (configured to include a transmission antenna set including at least one first transmission antenna or a second transmission antenna spaced apart from the first transmission antenna by a first vertical distance (0018))
wherein the different sets of spacings correspond to a transmit-spacing dimension which is not an integer multiple of a receive-spacing dimension defining spacing between the multiple receive antennas and wherein the receive-spacing dimension is not an integer multiple of the transmit-spacing dimension (Fig.3 shows the different spacings between the transmit and receive antennas)
Regarding claim 9, Lee teaches further including assessing information concerning said at least one spatial ambiguity to retrieve an actual direction of arrival of the received reflections (in this manner, the signals received from the second receiving antenna RX1 and the third receiving antenna RX2 are synthesized to be used as one channel signal, and the horizontal distance between the second receiving antenna RX1 and the third receiving antenna RX2 is set to a half (0.5λ) of the wavelength of the transmission signal, so that the angle ambiguity due to the grating lobe may be eliminated (0094)).
Regarding claim 12, Lee teaches wherein the transceiver circuitry uses the multiple sets of transmit antennas as a multiple-input multiple-output (MIMO) radar through which multiple sets of interleaved chirps are used for each of the multiple modes (Accordingly, in the radar apparatus according to this embodiment, a first transmission signal in the mid/long-range detection mode shown in FIG. 4 uses a first frequency band and have a first number signal waveforms (Chirp) that are relatively fewer in one sensing period T, and as second transmission signal in the short-range detection mode uses a second frequency band higher than the first frequency band (0193)).
Regarding claim 13, Lee teaches wherein the transceiver circuitry uses multiple-input multiple- output (MIMO) radar detection with multiple sets of interleaved chirps being used, in each of multiple chirping cycles, for each of the multiple modes to perform angle-velocity object detection while to facilitate the mitigation or resolution of said at least one spatial ambiguity (The second processor obtains frequency values corresponding to a second Fourier transform length (K) through the second Fourier transform, calculates a bit frequency having the largest power for each chirp period on the basis of the obtained frequency values, and obtain speed information and distance information of an object on the basis of the calculated bit frequency, whereby it can detect an object (0074)).
Regarding claim 15, Lee teaches wherein signal processing circuitry further responds to the received reflections of the continuous-wave energy by assessing one or more phase differences, corresponding to the transmit antenna gain and antenna position, to mitigate or resolve said at least one spatial ambiguity in at least one direction of arrival dimension associated with the received reflections (A signal processor DSP can measure the distance from the object and the relative speed of the object by measuring a phase change, a magnitude change, a frequency difference etc(0043))
Regarding claim 17, Lee teaches wherein using the other set in combination with the longest range set includes using M antennas from the other set and L antennas from the longest range set, wherein each of M and L are integers and M is greater than L (Fig.3 shows the antenna sets Tx1 and Tx2 and the antenna sets have the number of antennas M and L and L is greater than M).
Regarding claim 19, Lee teaches wherein using the other set in combination with the longest range set includes using M antennas from the other set and S antennas from the shortest range set, wherein each of M and S are integers and M is greater than S (Fig.3 shows the antenna sets Tx0 and Tx1 and the antenna sets have the number of antennas M and S and M is greater than S).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,6-8,11,14,16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190310358) in view of A Fully-Integrated 77-GHz FMCW Radar Transceiver in 65-nm CMOS Technology (Jri Lee)(Further addressed as Jri L.).

	Regarding claim 3, Lee teaches and wherein the signal processing circuitry is to mitigate or resolve said at least one spatial ambiguity relative to each of the fields of view (In this manner, the signals received from the second receiving antenna RX1 and the third receiving antenna RX2 are synthesized to be used as one channel signal, and the horizontal distance between the second receiving antenna RX1 and the third receiving antenna RX2 is set to a half (0.5λ) of the wavelength of the transmission signal, so that the angle ambiguity due to the grating lobe may be eliminated (0094)).
Lee does not teach wherein the multiple sets of transmit antennas include a first set of antennas for one wider field of view which is wider than at least one other of the fields of view.
However, Jri L. teaches Fig. 1 shows the 3 different modes with 3 different FOVs.
Lee and Jri L. are considered analogous since they are in the art of multiple mode radars therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Lee and Jri L. in order to have a system which has a much larger FoV for short range for more detection and narrower, more focused FoV for longer rangers.
 Regarding claim 6, Lee teaches wherein the signal processing circuitry uses each of the first and wider FoVs to mitigate or resolve at least one spatial ambiguity in both azimuth and elevation planes (A signal processor DSP can measure the distance from the object and the relative speed of the object by measuring a phase change, a magnitude change, a frequency difference etc(0043)). 
Lee does not teach wherein a first field of view (FoV) associated with one of the plurality of different modes has a wider field of view of associated with another of the plurality of different modes. 
However Jri L. teaches Fig. 1 shows the one of the short range FoV being larger than the long range FoV.
Lee and Jri L. are considered analogous since they are in the art of multiple mode radars therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Lee and Jri L. in order to have a system which has a much larger FoV for short range for more detection and narrower, more focused FoV for longer rangers.
Regarding claim 7, Lee teaches the limitations set forth above but fails to teach wherein the multiple sets of transmit antennas included with transceiver circuitry is associated respectively with the plurality of different modes and with a plurality of different fields of view, each of the fields of view having an associated range. However, Jri L. teaches Fig. 1 shows the 3 different modes with 3 different FOVs.
Lee and Jri L. are considered analogous since they are in the art of multiple mode radars therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Lee and Jri L. in order to have a system which has a much larger FoV for short range for more detection and narrower, more focused FoV for longer rangers.
Regarding claim 8, Lee teaches and transmitting via at least one auxiliary antenna, wherein said at least one auxiliary antenna is at least one transmit antenna that is different than one of the multiple sets of the transmit antennas (Another object of the present disclosure is to provide an antenna that can perform multi-input multi-output (MIMO) by a plurality of transmission antennas and a plurality of receiving antennas (0014)).
Lee does not teach:
further including: using at least one transmit antenna from each of the multiple sets to transmit continuous- wave energy in one of the plurality of modes in each radar cycle
transmitting via each of a plurality of the transmit antennas of one of the multiple sets for transmission associated with a corresponding one of the plurality of different modes 
However, Jri L. teaches:
further including: using at least one transmit antenna from each of the multiple sets to transmit continuous- wave energy in one of the plurality of modes in each radar cycle (An FMCW radar transmits a continuous wave, which is triangularly modulated in frequency, and receives the wave reflected from objects (P 2748, Par 2))
transmitting via each of a plurality of the transmit antennas of one of the multiple sets for transmission associated with a corresponding one of the plurality of different modes (Fig. 1 shows the 3 different modes with 3 different FOVs)
Lee and Jri L. are considered analogous since they are in the art of multiple mode radars therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Lee and Jri L. in order to have a system which has a much larger FoV for short range for more detection and narrower, more focused FoV for longer rangers.
Regarding claim 11, Lee teaches wherein the multiple sets of transmit antennas include a first set of antennas for shorter-range detection, a second set of antennas for a medium-range detection, and a third set of antennas for a longer-range detection (Although the radar apparatus having the antenna system shown in FIG. 1 can perform mid/long-range sensing and short-range sensing).
Lee does not teach wherein the first set, the second set and third set are respectively associated with a first wave-shape mode, a second wave-shape mode and a third wave-shape mode.
However, Jri L. teaches Fig. 1 shows the 3 wave-shapes with different frequencies and modulations.
Lee and Jri L. are considered analogous since they are in the art of multiple mode radars therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Lee and Jri L. in order to have a system which can have different wave-shapes for each individual mode.
Regarding claim 14, Lee teaches wherein the multiple sets of transmit antennas and the multiple receive antennas are used to create an array of virtual antennas (According to this arrangement, as described below, the entire aperture of the entire receiving antenna including the virtual receiving antenna formed in the receiving antenna set by the code division transmission and the real receiving antenna as the actual receiving antenna may be expanded (0099)).
Lee does not teach associated with the plurality of different modes which in turn, are associated with different fields of view and ranges relating to the different fields of view.
However, Jri L. teaches associated with the plurality of different modes which in turn, are associated with different fields of view and ranges relating to the different fields of view (Fig. 1 shows the different modes and different fields of view)
Lee and Jri L. are considered analogous since they are in the art of multiple mode radars therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Lee and Jri L. in order to have a system which has a much larger FoV for short range for more detection and narrower, more focused FoV for longer rangers.
Regarding claim 16, Lee teaches , and further including using the other set in combination with the longest range set to resolve an angular ambiguity involving detection of a target in the longest range (In this manner, the signals received from the second receiving antenna RX1 and the third receiving antenna RX2 are synthesized to be used as one channel signal, and the horizontal distance between the second receiving antenna RX1 and the third receiving antenna RX2 is set to a half (0.5λ) of the wavelength of the transmission signal, so that the angle ambiguity due to the grating lobe may be eliminated (0094))
Lee fails to teach wherein the multiple sets of transmit antennas include a shortest range set, a longest range set, and another set associated with a range between shortest and longest ranges respectively associated with the shortest range set and the longest range set
However, Jri L. teaches Fig. 1 shows the different modes and different fields of view.
Lee and Jri L. are considered analogous since they are in the art of multiple mode radars therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Lee and Jri L. in order to have a system which can utilize different antenna sets as needed for detection and ambiguity resolution.
Regarding claim 18, Lee teaches further including using the other set in combination with the shortest range set to resolve an angular ambiguity involving detection of a target in the shortest range (In this manner, the signals received from the second receiving antenna RX1 and the third receiving antenna RX2 are synthesized to be used as one channel signal, and the horizontal distance between the second receiving antenna RX1 and the third receiving antenna RX2 is set to a half (0.5λ) of the wavelength of the transmission signal, so that the angle ambiguity due to the grating lobe may be eliminated (0094))
Lee fails to teach wherein the multiple sets of transmit antennas include a shortest range set, a longest range set, and another set associated with a range between shortest and longest ranges respectively associated with the shortest range set and the longest range set
However, Jri L. teaches Fig. 1 shows the different modes and different fields of view.
Lee and Jri L. are considered analogous since they are in the art of multiple mode radars therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Lee and Jri L. in order to have a system which can utilize different antenna sets as needed for detection and ambiguity resolution.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190310358) in view of A Fully-Integrated 77-GHz FMCW Radar Transceiver in 65-nm CMOS Technology (Jri Lee)(Further addressed as Jri L.) in further view of Automotive Radar Doppler Division MIMO With Velocity Ambiguity Resolving Capabilities by F.G. Jansen (Further addressed as Jansen).
Regarding claim 10, Lee teaches wherein the differences in antenna gain and transmit antenna position are assessed by the signal processing circuitry (A signal processor DSP can measure the distance from the object and the relative speed of the object by measuring a phase change, a magnitude change, a frequency difference etc(0043))
Lee also teaches in one of the plurality of modes via respective ones of the multiple sets of transmit antennas (Although the radar apparatus having the antenna system shown in FIG. 1 can perform mid/long-range sensing and short-range sensing)
Lee however, does not teach using Doppler division associated with the concurrent transmission of the continuous-wave energy concurrently. 
However, Jansen teaches so-called Doppler Division Multiple Access (DDMA), is chosen due to its low complexity and low probability of target decorrelation due to small frequency offsets. Typically, the frequency offsets between transmitters are equal.
Lee, Jri L., and Jansen are considered analogous since they are all in the field of MIMO radar therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Lee, Jri L., and Jansen in order to have a system that is capable of accurately detect an object and not lose it in the process of tracking due to noise or other factors that can inhibit detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/               Examiner, Art Unit 3648                                                                                                                                                                                         


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648